 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 587 
In the House of Representatives, U. S., 
 
June 26, 2009 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2454) to create clean energy jobs, achieve energy independence, reduce global warming pollution and transition to a clean energy economy. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2454) to create clean energy jobs, achieve energy independence, reduce global warming pollution and transition to a clean energy economy. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. In lieu of the amendment recommended by the Committee on Energy and Commerce now printed in the bill, an amendment in the nature of a substitute consisting of the text of H.R. 2998, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions of the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto to final passage without intervening motion except: (1) three hours of debate, with two and one-half hours equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce and 30 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; (2) the further amendment in the nature of a substitute printed in part B of the report of the Committee on Rules, if offered by Representative Forbes of Virginia or his designee, which shall be in order without intervention of any point of order except those arising under clause 9 or 10 of rule XXI, shall be considered as read, and shall be separately debatable for 30 minutes equally divided and controlled by the proponent and an opponent; and (3) one motion to recommit with or without instructions. 
 
Lorraine C. Miller,Clerk. 
